*18OBINION.
GREEN:
Inasmuch as the Commissioner has not determined a deficiency for the period ending December 31, 1917, it is not necessary for us to determine whether the note of Paul I. Reynolds was properly excluded in the computation of invested capital for that year.
It appears that the notes and accounts receivable taken over by the corporation were not, in the opinion of the incorporators, worth their face value and that the reserve was set up to make the books of account reflect accurately the actual value of the notes and accounts receivable. This being true, the Commissioner’s action in excluding from invested capital the amount of the reserve was correct.
The petitioner offered no evidence as to the value of the depre-ciable assets or as to their remaining life, and while it may be that the Commissioner’s computation of depreciation is erroneous, the *19petitioner has not provided us with the data upon which we may correctly compute the depreciation allowance, and we must, therefore, affirm the Commissioner upon this point.

The deficiencies heretofore determined by the Commissioner are redetermined to be the correct deficiencies and judgment will enter accordingly.